USCA11 Case: 20-13733     Date Filed: 04/18/2022   Page: 1 of 25




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13733
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RICHARD FRANKLIN JENSEN, III,
a.k.a. Frank,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:19-cr-00068-SCB-TGW-1
                   ____________________
USCA11 Case: 20-13733        Date Filed: 04/18/2022      Page: 2 of 25




2                       Opinion of the Court                 20-13733


Before JORDAN, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
       Richard Jensen was convicted at trial of attempting to entice
a minor, in violation of 18 U.S.C. section 2422(b), and attempting
to transfer obscene material to a minor, in violation of 18 U.S.C.
section 1470. On appeal, Jensen challenges the district court’s ex-
clusion of chat evidence supporting his roleplay defense theory, as
well as the jury instructions. After careful review, we affirm his
convictions.
                    FACTUAL BACKGROUND
       Motherless.com is a website where users can send each
other messages and pictures about their various nontraditional sex-
ual interests. Department of Homeland Security Special Agent
Terri Lynn Botterbusch had a profile on the site so she could catch
people seeking children for sex. Under the username “Rachelb,”
she pretended to be a “family fun”-loving, “open minded” mother
named “Rachel,” with a twelve-year-old daughter named “Nicky.”
        Under his username “Hotdirtystud,” Jensen messaged “a lot
of different users” on Motherless.com about various deviant sexual
interests. His profile bio said that he was interested in sexually “ta-
boo,” “kinky,” and “dirty” topics.
       On May 23, 2015, Jensen began chatting with “Rachel.” He
said that he loved “role play and playing fun, naughty games with
younger partners,” and that his sexual interests were many and
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 3 of 25




20-13733               Opinion of the Court                        3

“depend[ed] on and varie[d] with the age and experience of [his]
partner.” When “Rachel” said she was looking for an experienced
man to teach “Nicky” about sex, Jensen responded that he was
“definitely open to doing that” and that it “sound[ed] like it would
be a great experience for both of [them].” He said he had “taught”
and “trained” two other girls “in the art of pleasing a man” and was
a “very good teacher” who would “go slow” and make “Nicky”
“feel comfortable.”
       Jensen suggested that they move their conversation to an-
other chat platform because Motherless.com “frowned upon”
what they were discussing, but he kept using the site to message
“Rachel.” He said he had “some really good ideas that would be
great to get things started.” He wanted to make arrangements “in
the next month or so.” Jensen proposed approaching “Nicky” as
“mommy’s friend” and babysitting her for a few days. He assured
“Rachel” that he planned to make “Nicky” “feel good” during sex.
As to the frequency of his expected encounters with “Nicky,” Jen-
sen explained that “it couldn’t be a one-time thing” because “[g]irls
form attachments to a guy they have their first experiences with,
and [Jensen] wouldn’t feel right just spending a few days or a week
with her [and] then leaving and not seeing her again.” He also
wanted “Nicky” to have a way to communicate with him and see
him again after their sexual encounter.
      Jensen sent “Rachel” a photo of his face and his reflection in
a mirror showing his naked back and behind, and he asked for a
photo of “Nicky.” “Rachel” gave Jensen her Gmail address and
USCA11 Case: 20-13733       Date Filed: 04/18/2022   Page: 4 of 25




4                     Opinion of the Court                20-13733

Jensen emailed her to introduce himself (as “Frank”). Jensen asked
for more information about “Nicky” and for “a pic or two of her.”
“Rachel” said that “Nicky” liked his photo and asked for more pho-
tos of him. She sent Jensen three photos of “Nicky”: two face shots
and one of her practicing gymnastics in a leotard. Jensen replied
that he couldn’t wait to meet “Nicky” and get to know her “very
intimately.” He told “Rachel” that “Nicky” had “a very sexy body
in the gymnastic pic,” and he “would like to see more of it if
[‘Nicky’] want[ed] to share some sexier pics with [him].”
       Jensen kept asking for photos of “Nicky” and discussing his
detailed plans to meet her in Tampa for their sexual “train[ing].”
On June 1, 2015, “Rachel” asked him if he sent pictures of himself
“for Nicky,” and Jensen in response attached six photos and offered
to “send [‘Nicky’] more” if “Nicky” wanted. Two of the photos
depicted Jensen clothed, one showed his face and upper body as he
flexed, and three displayed Jensen’s erect penis. That same day,
Jensen emailed “Nicky” directly to introduce himself before his
visit.
       Jensen then asked “Rachel” for more pictures of “Nicky” “in
a bikini or just bra and panties” and for a photo of “Rachel” and
“Nicky” together to verify their identities and relationship. “Ra-
chel” asked Jensen if he was “having second thoughts,” and he re-
plied that he was not and “definitely want[ed] to do this.” Jensen
asked if the next week would be too soon to get started.
      Jensen texted “Nicky” at her direct phone number and
wrote, “I may be coming down to see you next week so we can
USCA11 Case: 20-13733        Date Filed: 04/18/2022     Page: 5 of 25




20-13733               Opinion of the Court                         5

have fun together and start teaching you about sex.” He described
how he would “show [her] and teach [her] all about [his] penis” and
the “things guys can do to girls to feel good.” He also told “Rachel”
in graphic detail about what he planned to do with “Nicky.”
       Eventually, Jensen said he needed “Nicky” to appear naked
on a webcam “for [his] own protection” because the sexual
“train[ing]” they were planning was “very illegal.” He reasoned
that a law enforcement officer would have to refuse. When “Ra-
chel” refused, Jensen protested that he was taking a “huge risk.”
After she held firm, he apologized and promised to book his flight
that day.
       On the morning of June 4, 2015, Jensen again acknowledged
that what he was planning was “very illegal,” but he was “very
happy and willing to do it.” But, less than a half hour later, he con-
tacted “Rachel” with a surprising claim. Jensen said that his mes-
sages had been “just fantasy play” and he was not sexually inter-
ested in young girls; rather, he had known all along that there was
no real child. Later that day, Jensen called Agent Botterbusch’s of-
fice and cell (as himself, not “Frank”) and left a voicemail for the
agent (not “Rachel”) claiming that he was “a researcher and author
and attorney in Atlanta . . . working on a book.” His messages, he
said, had just been research. Jensen asked if he could interview her
for the book and if she would return his call. At trial, Jensen con-
ceded that there was no book.
      Agent Botterbusch returned Jensen’s call and recorded the
conversation. Jensen told her that he had uncovered her true
USCA11 Case: 20-13733         Date Filed: 04/18/2022     Page: 6 of 25




6                       Opinion of the Court                  20-13733

identity when he performed a “reverse image search” on her pho-
tos and found a newspaper article about a previous child-exploita-
tion case that identified her by name.
       The police searched Jensen’s home in Atlanta and seized his
computer and smartphone. An analysis of the devices showed that
Jensen used the computer to visit pornographic webpages on
Motherless.com with names like “[t]een sibling incest,” “[d]addy
breeding,” and “[f]ather daughter anal sex.” Jensen used the
smartphone to visit profiles on Kik, a chat application often used to
“trade child pornography” and contact children for purposes of
child-exploitation. The Kik profiles Jensen visited appeared to be-
long mainly to young girls.
        At trial, Jensen testified that his chats with “Rachel” were
just a type of roleplay called “age play,” in which an adult pretends
to be a child. He said that he used Motherless.com to have “fantasy
chats” with people about “deviant” sexual topics like incest, rape,
urination, defecation, bondage, sadomasochism, and sex with chil-
dren. Jensen maintained that he had no sexual interest in children
and knew all along that “Nicky” was not a real child. To corrobo-
rate his roleplay defense, Jensen entered into evidence detailed
chats between him and another user on Motherless.com in which
he described an incestuous encounter he had as a child with his sis-
ter and cousin. Jensen’s sisters testified that the alleged incest never
happened.
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 7 of 25




20-13733               Opinion of the Court                        7

                    PROCEDURAL HISTORY
    The Midtrial Bench Conferences About the Chat Evidence
        The main issue in this appeal involves a chat log that Jensen
tried to get into evidence. The forty-four-page chat log contained
over a hundred chats between Jensen and other Motherless.com
users, including “Rachel.” It also included the incest chats admitted
during Jensen’s defense case. Most of the chats were sent in May
2015.
        On the first day of trial, the government sought to admit a
list of every webpage on Motherless.com that Jensen had visited.
Jensen argued that if the webpage list was admitted, the rule of
completeness required the district court to also admit the chat log.
The district court reserved ruling on both evidentiary issues.
       On the second day of trial, after the government admitted
screenshots from “Rachel’s” Motherless.com profile, a Mother-
less.com chat from Jensen to “Rachel,” and the transcript of the
recorded call between Special Agent Botterbusch and Jensen, Jen-
sen argued that those exhibits opened the door to introducing the
chat logs during the agent’s cross-examination. The government
responded that the rule of completeness did not apply, and that the
chats were hearsay. Jensen replied that the chats weren’t hearsay
because he offered them to show his state of mind. Jensen also
argued that the exclusion of the chats would prohibit him from pre-
senting his defense theory (which he had not disclosed by this point
of the trial).
USCA11 Case: 20-13733         Date Filed: 04/18/2022     Page: 8 of 25




8                       Opinion of the Court                  20-13733

        The district court concluded that the chats weren’t admissi-
ble under the rule of completeness and were hearsay. The district
court told Jensen that it needed more information about his de-
fense theory before it could determine whether the state of mind
hearsay exception applied. Jensen could testify about the chats, the
district court said, and attempt to introduce them during his case-
in-chief. Jensen gave the district court the chats during the bench
conference, but took them back when it was over.
        On the third day of trial, before Jensen’s sisters testified, he
told the district court that he planned to ask them about the chats.
The government objected that the chats were hearsay and were
also “unfairly prejudicial” and “extremely confusing” under Fed-
eral Rule of Evidence 403. In response, Jensen “let the cat out of
the bag” and disclosed his roleplay defense theory. He argued that
“[a]ll his chats and things that he was doing” online showed he was
just “looking to role[]play” and “was not looking to have sex with
a [twelve]-year-old girl.” Jensen said his sisters would testify that
the alleged incest never happened, which would undermine the
government’s proof of his intent and rebut the government’s rule
404(b) evidence (the pornographic webpages Jensen looked at on
Motherless.com and the profiles of minors that he viewed on Kik).
       The district court ruled that Jensen could ask his sisters
about the incestuous activities, but if the defense wanted to intro-
duce the chats they would have “to come in through” Jensen him-
self. The district court reserved ruling on whether the chats were
admissible through Jensen. As before, Jensen gave the district court
USCA11 Case: 20-13733        Date Filed: 04/18/2022     Page: 9 of 25




20-13733               Opinion of the Court                         9

the chats during the bench conference, but took them back when
it ended.
        Finally, on the fourth day of trial Jensen sought to admit all
of the chats, arguing that they corroborated his “theory of the case”
and showed he was just engaging in a “fantasy.” The district court
allowed into evidence the incest chats discussed above, but ex-
cluded the rest of the chats because they were hearsay, because
performing a hearsay analysis on each chat to determine whether
the state of mind exception applied would take too long, and be-
cause some of the chats weren’t in the same “time frame” as Jen-
sen’s chats with “Rachel.” The district court said that if Jensen had
turned over the chats earlier, it “might have been able to go
through [them] and say what was admissible and what was not.”
Jensen responded that he had provided the district court with the
chat logs earlier during the previous bench conferences. The dis-
trict court explained that it didn’t have a chance to inspect every
chat because Jensen had taken the chat logs back.
                      The Charge Conference
        Jensen was indicted on two counts. Count one charged him
with “using a facility and means of interstate commerce, that is, a
computer,” to attempt to entice a minor to engage in unlawful sex-
ual activity, in violation of 18 U.S.C. section 2422(b). And count
two charged him with “using any means or facility of interstate
commerce, that is, a computer,” to attempt to transfer obscene ma-
terial to a minor, in violation of 18 U.S.C. section 1470.
USCA11 Case: 20-13733      Date Filed: 04/18/2022     Page: 10 of 25




10                     Opinion of the Court                20-13733

       At the charge conference, the district court addressed the
government’s proposed jury instructions. The instructions identi-
fied a “cellular telephone” and “the Internet”—and not a “com-
puter”—as the facilities of interstate commerce for both counts.
The instruction also said that, as to count one, the government had
to prove that Jensen “intended to engage in some form of unlawful
sexual activity with [a minor] and knowingly took some action that
was a substantial step toward bringing about or engaging in that
sexual activity.”
       The district court “[ran] through [the instructions] one at a
time” with the parties. The district court then asked Jensen’s coun-
sel whether he “had an opportunity to look at the instructions.”
Counsel replied: “I have. No objection.” The final jury instruc-
tions were consistent with the government’s proposed jury instruc-
tions.
      The jury convicted Jensen of attempted enticement of a mi-
nor and attempted transfer of obscene material to a minor. Jensen
was sentenced to 151 months’ imprisonment for count one and a
concurrent 120 months’ imprisonment for count two. This is his
appeal.
                          DISCUSSION
       Jensen brings three claims on appeal. First, he argues that
the district court abused its discretion when it excluded the Moth-
erless.com chat logs. Second, Jensen maintains that the exclusion
of the chats violated his constitutional right to present a defense.
USCA11 Case: 20-13733            Date Filed: 04/18/2022          Page: 11 of 25




20-13733                   Opinion of the Court                                11

And third, he contends that the district court plainly erred as to the
jury instructions when it constructively amended the interstate
commerce element for both counts and misstated the intent and
substantial step elements for count one.
                      The Excluded Chat Evidence
       Jensen argues that the district court abused its discretion by
excluding the chat logs he wanted to use to bolster his roleplay de-
fense. This was error, he maintains, because the chats either “were
not hearsay” or, if they were hearsay, satisfied the “state of mind”
hearsay exception. 1 Jensen also argues that because he tried several
times to get the chats admitted into evidence during the midtrial
bench conferences, there was “no reason for the district court to
refrain from reviewing” the chats “one at a time” to determine
their admissibility.
       We assume, without deciding, that the district court erred
in excluding the chats. But “[e]ven if the ruling was an abuse of
discretion, it will not result in a reversal of the conviction if the er-
ror was harmless.” United States v. Docampo, 573 F.3d 1091, 1096
(11th Cir. 2009); United States v. Williams, 731 F.3d 1222, 1236


1
 Jensen doesn’t argue on appeal that the chats should have come into evidence
under the rule of completeness, so he has forfeited this claim. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“A party fails to
adequately brief a claim when he does not plainly and prominently raise it, for
instance by devoting a discrete section of his argument to [it].” (cleaned up)).
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 12 of 25




12                     Opinion of the Court                 20-13733

(11th Cir. 2013) (assuming, “without deciding,” that the district
court erred, and affirming because “any error by the district court
during jury selection was harmless”). We will not disturb Jensen’s
convictions because the error of excluding the chats, if any, was
harmless.
       Under harmless error review, we ask whether an evidentiary
error “had a substantial influence on the outcome of a case or left
grave doubt as to whether [it] affected the outcome of a case.”
United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005)
(cleaned up). We will not reverse a conviction “if the error had no
substantial influence on the verdict and there was sufficient evi-
dence to support the verdict apart from the error.” United States
v. Martinez, 700 F.2d 1358, 1367 (11th Cir. 1983).
       Jensen argues that the exclusion of the chats was harmful
because they “would have directly”—and convincingly—“contra-
dicted” the government’s position that he thought “Nicky” was
real, and because the chats that the district court did allow into ev-
idence failed to “demonstrate the depth and extent” of his online
“roleplaying.” We disagree for two reasons.
       First, the exclusion of the chats did not have a substantial
influence on the outcome of the case. The chats were either irrel-
evant, outright incriminating, or cumulative.
       As to the irrelevant parts of the chats, many of them had
nothing to do with Jensen’s roleplay defense. Large portions of the
chats included: (1) alerts from Motherless.com informing Jensen
USCA11 Case: 20-13733           Date Filed: 04/18/2022       Page: 13 of 25




20-13733                  Opinion of the Court                             13

that his “uploads” had been approved; (2) dozens of notifications
awarding Jensen “credits” 2 for his posts; and (3) numerous alerts
welcoming Jensen to various Motherless.com “groups,” such as
“Young Teen Lovers” and “West Georgia Sluts.” These chats had
no bearing on Jensen’s claim that he knew “Nicky” wasn’t a real
child and was just roleplaying. They were therefore irrelevant.
The exclusion of irrelevant evidence did not have a substantial in-
fluence on the outcome of the case. See United States v. Anderson,
872 F.2d 1508, 1519 (11th Cir. 1989) (“[I]t is axiomatic that a defend-
ant’s right to present a full defense does not entitle him to place
before the jury irrelevant . . . evidence.”).
       As to the incriminating parts of the chats, one of the
“groups” that Jensen joined in May 2015 was called “Young Teen
Lovers.” Jensen’s membership in this group contradicted his testi-
mony that he was “not at all” interested in sex with minors. And
in numerous chats with other users, Jensen expressed an interest in
meeting them in person. He told multiple users that he owned a
house in, or otherwise often visited, their area. Jensen told one
person that “I see we are both in Georgia” and suggested they
“have some fun together.” Jensen’s proximity to other users was
irrelevant if he merely intended to chat with them online; it was
only relevant if he was seeking an in-person encounter. The


2
 Jensen’s counsel explained during one of the midtrial bench conferences that
Motherless.com had an “award system” giving users “credit[s]” for “essentially
being dirty on the Internet.”
USCA11 Case: 20-13733        Date Filed: 04/18/2022      Page: 14 of 25




14                      Opinion of the Court                  20-13733

exclusion of evidence corroborating Jensen’s sexual interest in mi-
nors and his desire to meet people he met online for sexual encoun-
ters did not have a substantial influence on the outcome of the case.
If anything, the exclusion of this evidence helped Jensen.
       As to the cumulative parts of the chats, they included Jen-
sen’s Motherless.com profile page, in which he expressed his “love”
for everything “taboo and dirty” and his desire to “meet another
[M]otherless member.” They also included Jensen’s conversations
on Motherless.com with “Rachel.” This evidence had already been
admitted during the government’s case.
       The chat logs were also cumulative to Jensen’s trial testi-
mony. He testified that his pornography addiction led him to
Motherless.com. He said that the website had a “membership
community” that he “enjoyed chatting with” because the other us-
ers “were just as deviant and disgusting as the pornography [he]
was watching.” According to Jensen, he engaged in “role[]play”
and “fantasy chats” with people on the website. The “more devi-
ant, the more depraved, the more messed up” the fantasies were
the better, Jensen said, because he “could not have a normal fantasy
chat and get excited.”
       To support his roleplay defense, Jensen described his chats
in detail. He explained that he was “communicating with a lot of
different users on” Motherless.com and not just with “Rachel.”
Jensen said that he would “reach out to someone based on what-
ever interest they had” in their profile, and there “was a lot of incest
chat” and roleplay of various forms, like “age play” where
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 15 of 25




20-13733               Opinion of the Court                        15

“someone likes to pretend to be a child.” At the same time that he
was chatting with “Rachel,” he said, he was telling other “people
online on the same website that [he] [was] having sex with [his]
sister,” even though his incest claims were made up. The excluded
chats where Jensen shared his deviant sexual fantasies with other
users were cumulative to Jensen’s testimony describing those
chats.
       Finally, the excluded chats were cumulative to the chats that
the district court allowed into evidence. The jury saw two pages
of the chats, which consisted of a lengthy message Jensen sent to
another user describing in graphic detail various incestuous sexual
encounters Jensen allegedly had with his sister and cousin when
they were children. To show that this was just fantasy roleplay,
Jensen and his sisters testified that no incest had actually occurred.
Critically, the chats about Jensen’s incestuous encounters were far
more elaborate than the other chats excluded from evidence.
Thus, the jury saw the chats that best supported Jensen’s roleplay
defense—and nevertheless rejected his defense.
       In short, the excluded chats were cumulative to the conver-
sations between Jensen and “Rachel,” cumulative to Jensen’s trial
testimony, and cumulative to the chats in evidence. The exclusion
of cumulative evidence did not have a substantial influence on the
outcome of the case. See Dallas v. Warden, 964 F.3d 1285, 1310
(11th Cir. 2020) (“[N]o prejudice can result from the exclusion of
cumulative evidence.” (citation omitted)).
USCA11 Case: 20-13733      Date Filed: 04/18/2022    Page: 16 of 25




16                     Opinion of the Court               20-13733

       Now for the second reason why the error, if any, in exclud-
ing the chats was harmless. Any error was harmless because there
was more than enough evidence to support the verdict regardless
of the alleged error. Jensen cannot establish harmful error in the
face of the overwhelming evidence of his guilt. See United States
v. Guzman, 167 F.3d 1350, 1353 (11th Cir. 1999) (“Overwhelming
evidence of guilt is one factor that may be considered in finding
harmless error.”).
       Most of the evidence in this case came from Jensen himself.
He repeatedly messaged “Rachel” on Motherless.com, believing
she was looking to teach her underage daughter “Nicky” about sex.
Jensen was “definitely open to doing that” and thought it would be
“a great experience.” He said that he had “trained” two other girls
and would be a “very good teacher” for “Nicky.” As the plan for
Jensen to “train” Nicky developed, he left no doubt about what he
planned to do with “Nicky.” Jensen told “Rachel” that it was im-
portant for “Nicky” to learn how to “stroke and suck a cock,” how
to “swallow cum,” and “of course how to fuck and get fucked.” He
also said that he would “like to try kinkier more taboo things” with
the child, like “anal play” and “water sports,” if “Rachel” thought
“it would be good for her to learn stuff like that.”
        Jensen’s communications with “Rachel” were not limited to
describing the sex acts that he fantasized about inflicting on
“Nicky.” Rather, he made preparations to see “Nicky” in person to
fulfill his desires. Jensen told “Rachel” that he wanted to see
“Nicky” “in the next month or so.” He proposed to babysit “Nicky”
USCA11 Case: 20-13733      Date Filed: 04/18/2022     Page: 17 of 25




20-13733               Opinion of the Court                      17

as “mommy’s friend” as a prelude to sex. He emailed “Nicky” to
introduce himself before his visit, and texted her that he “may be
coming down to see [her] next week” to teach her about sex. In
response to “Rachel’s” refusal to prove that “Nicky” was real by
sending a photo of them together or letting her appear naked on a
webcam, Jensen insisted that he “definitely want[ed] to do this” and
promised to book his flight. The evidence showed that Jensen
didn’t just fantasize about having sex with a child. He planned to
make it happen.
        Jensen also knew that what he was doing was wrong and
illegal. He tried to convince “Rachel” to use a different chat plat-
form because Motherless.com “frowned upon” what they were dis-
cussing. He asked for photos of her with “Nicky” and for “Nicky”
to appear naked on camera for his “own protection” because he
was taking a “huge risk” over their “very illegal” plan. Although
Jenson acknowledged twice that his plan to have sex with a child
was “very illegal,” he was still “very happy and willing to do it.”
And several weeks after Jensen discovered who “Rachel” really
was, he performed an internet search for “[h]ow to erase [a] hard
drive.” These incriminating admissions and actions were direct
proof of Jensen’s criminal intent, his sincere belief that Nicky was
real, and his consciousness of guilt. See United States v. Borders,
693 F.2d 1318, 1324 (11th Cir. 1982) (“It is today universally con-
ceded that the fact of an accused’s flight, escape from custody, re-
sistance to arrest, concealment, assumption of a false name, and
USCA11 Case: 20-13733       Date Filed: 04/18/2022    Page: 18 of 25




18                     Opinion of the Court                20-13733

related conduct, are admissible as evidence of consciousness of
guilt, and thus of guilt itself.” (cleaned up)).
        Jensen’s backpedaling after he discovered that “Rachel” was
Special Agent Botterbusch further proved his guilt. “A false explan-
atory statement may be viewed by a jury as substantive evidence
tending to prove guilt.” United States v. Eley, 723 F.2d 1522, 1525
(11th Cir. 1984). Here, after discovering Special Agent Botter-
busch’s real identity, Jensen told “Rachel” that his messages were
“just fantasy play” and he knew that “Nicky” wasn’t real. Jensen
then called Special Agent Botterbusch and claimed to be an “au-
thor” “working on a book.” He maintained that his chats with her
were research and he wanted to interview her. But Jensen admit-
ted at trial that there was no book. Jensen’s lies to explain his at-
tempts to entice a minor further established his guilt. See United
States v. Holbert, 578 F.2d 128, 130 (5th Cir. 1978) (“When a de-
fendant voluntarily and intentionally offers an explanation and this
explanation is later shown to be false, the jury may consider
whether the circumstantial evidence points to a consciousness of
guilt . . . .”).
        The government’s rule 404(b) evidence was additional proof
of Jensen’s criminal intent. A forensic analysis of Jensen’s devices
revealed that he looked at pornography on Motherless.com with
titles related to underaged girls like “[f]ather daughter anal sex.”
Jensen also used Kik, a chat application associated with the child
pornography trade, to look at profiles belonging to young girls.
This collateral evidence showed that Jensen had the intent to
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 19 of 25




20-13733               Opinion of the Court                        19

commit the charged crimes. See United States v. Zapata, 139 F.3d
1355, 1358 (11th Cir. 1998) (“A defendant who enters a not guilty
plea makes intent a material issue which imposes a substantial bur-
den on the government to prove intent, which it may prove by
qualifying [r]ule 404(b) evidence . . . .”).
       Finally, Jensen testified at trial that he was engaging in
roleplay and fantasy chats, that he did not believe that “Rachel” and
“Nicky” were real, and that he had no sexual interest in children.
“This unimpressive account of events by” Jensen “constitute[d]
substantive evidence of [his] guilt. This is so because a jury is free
to disbelieve a defendant’s testimony and consider it as substantive
evidence of the latter’s guilt.” See United States v. Rivera, 780 F.3d
1084, 1098 (11th Cir. 2015). Given the implausibility of Jensen’s
testimony, his disavowal of his research book, and the jury’s verdict
of guilty, “one can reasonably infer that the jury so interpreted his
testimony.” See id.
        In sum, the evidence against Jensen was overwhelming.
Overwhelming evidence of guilt, in turn, weighs against a finding
of harmful error. Guzman, 167 F.3d at 1353; see also United States
v. Phaknikone, 605 F.3d 1099, 1111 (11th Cir. 2010) (“Viewed in its
totality, the evidence of [the defendant’s] guilt is overwhelming,
and there is no reason to think that the [evidentiary error] had a
substantial or injurious effect in influencing the jury.”).
                              * * * *
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 20 of 25




20                     Opinion of the Court                 20-13733

      Because excluding the chats did not have a substantial influ-
ence on the outcome of the case and because there was over-
whelming evidence of Jensen’s guilt, we conclude that the error, if
any, was harmless.
                Jensen’s Right to Present a Defense
        Jensen argues that, for three reasons, the exclusion of the
chats also violated his constitutional right to present a defense un-
der the Fifth and Sixth Amendments. First, he contends that the
excluded chats undermined the government’s proof that he “had
the intent to commit the charged offenses” because they showed
that Jensen was just engaging in “virtual fantasies.” Second, Jensen
argues that he had a constitutional right to rebut the government’s
rule 404(b) evidence—proof that Jensen (1) visited pornography on
Motherless.com that was, in the district court’s words, “related to
teens or young girls,” and (2) viewed the profiles of children on
Kik—by showing “the ‘other side’” of his “online activities.” And
third, Jensen argues that the excluded chats were necessary to place
the government’s story in a “different light.”
        “Implicit in a criminal defendant’s constitutional rights un-
der the Fifth and Sixth Amendments is the right to present evidence
in his or her favor.” United States v. Machado, 886 F.3d 1070, 1085
(11th Cir. 2018). “[T]wo considerations are appropriate in analyz-
ing a defendant’s claim that his constitutional right to present a de-
fense was violated: (1) whether the right was ‘actually violated,’
and (2) if so, ‘whether [the] error was ‘harmless beyond a
USCA11 Case: 20-13733           Date Filed: 04/18/2022        Page: 21 of 25




20-13733                  Opinion of the Court                              21

reasonable doubt.’” 3 United States v. Akwuba, 7 F.4th 1299, 1312
(11th Cir. 2021) (quoting United States v. Hurn, 368 F.3d 1359,
1362–63 (11th Cir. 2004)). Where a defendant’s constitutional right
to present a defense was not actually violated, “we need not reach
the second step of this analysis.” Hurn, 368 F.3d at 1363.
       Jensen’s constitutional claim fails because the district court
did not actually violate his right to present a complete defense.
Where the district court “permits a defendant to present the es-
sence of [his] desired argument to the jury, [his] right to present a
complete defense has not been prejudiced.” Akwuba, 7 F.4th at
1312 (quoting United States v. Harris, 916 F.3d 948, 959 (11th Cir.
2019)). That is what happened here.
       Jensen testified about his defense theory at length, told the
jury that he was just engaging in fantasy roleplay, and maintained
that he did not believe that “Nicky” was a real child. Both of Jen-
sen’s sisters testified that they never engaged in incest with him,
corroborating his theory that the things he said to other users on
Motherless.com weren’t true. The defense also introduced into ev-
idence Jensen’s lengthy chats about his supposed childhood

3
 The government argues that we should review Jensen’s constitutional claim
for plain error because he did not argue that the exclusion of the chats would
result “in a constitutional violation.” But Jensen did argue that the exclusion
of the chats “prohibit[ed] [him] from pursuing [his] theory of defense.” We
will assume, without deciding, that this objection was enough to preserve the
constitutional claim.
USCA11 Case: 20-13733       Date Filed: 04/18/2022    Page: 22 of 25




22                     Opinion of the Court                20-13733

experiences with incest, giving the jury a concrete example of the
fictitious roleplaying Jensen sought out online. Finally, Jensen’s
counsel began his closing argument by quoting the incest chats at
length—the quote spans four pages of the trial transcript—to un-
derscore the defense’s theory that everything Jensen told Special
Agent Botterbusch was “complete and utter garbage.”
        The defense’s evidence and argument did the three things
that Jensen hoped to achieve with the excluded chats. The evi-
dence offered to support his roleplay defense—Jensen’s testimony,
his sisters’ testimony, and the incest chats—undermined the gov-
ernment’s proof that Jensen intended to commit the offenses, re-
butted the government’s rule 404(b) evidence, and placed the gov-
ernment’s case in a different light. Jensen wasn’t prevented from
giving the jury a complete roleplay defense. The jury simply re-
jected his defense. See United States v. Stahlman, 934 F.3d 1199,
1225–26 (11th Cir. 2019) (“[The defendant] protests that there is an
innocent explanation for all of this conduct—namely, that the en-
tire thing was a big misunderstanding, as he believed he was con-
versing with an adult couple as part of a fantasy role[]playing sce-
nario, and not with the father of an actual [eleven]-year-old girl.
The problem for [him] is that the jury was not required to accept
this innocent explanation.”).
      Because the district court permitted Jensen “to present the
essence of [his] desired argument to the jury, [his] right to present
a complete defense” was not “prejudiced.” See Akwuba, 7 F.4th at
1312. And because Jensen’s right to present a defense was not
USCA11 Case: 20-13733        Date Filed: 04/18/2022     Page: 23 of 25




20-13733                Opinion of the Court                        23

“actually violated,” the exclusion of the chats did not violate Jen-
sen’s constitutional rights. See Hurn, 368 F.3d at 1362. We there-
fore need not proceed to the second step—harmless error review—
because there was no constitutional error. Id. at 1363.
                        The Jury Instructions
        Finally, Jensen brings two challenges to the jury instruc-
tions. First, he argues that the district court plainly erred by con-
structively amending the interstate commerce element for both
counts. The district court did so, Jensen contends, because the in-
dictment charged him with violating the interstate commerce ele-
ments through his use of a “computer,” but the district court in-
structed the jury that it could convict Jensen for his use of a “cellu-
lar telephone” or the “Internet.” Second, Jensen argues that the
district court plainly erred as to count one by misstating the intent
and substantial step elements. We conclude that the error, if any,
was invited by Jensen.
        “The doctrine of invited error is implicated when a party in-
duces or invites the district court into making an error.” United
States v. Stone, 139 F.3d 822, 838 (11th Cir. 1998). “Where a party
invites error,” we are “precluded from reviewing that error on ap-
peal.” United States v. Harris, 443 F.3d 822, 823–24 (11th Cir. 2006).
Although “failing to object does not trigger the doctrine,” United
States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012), “when a
party agrees with a court’s proposed [jury] instructions, the doc-
trine . . . applies, meaning that review is waived,” United States v.
Frank, 599 F.3d 1221, 1240 (11th Cir. 2010).
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 24 of 25




24                     Opinion of the Court                 20-13733

        Here, Jensen did more than just fail to object to the jury in-
structions. He did not propose his own instructions, and when the
district court asked his counsel whether he had looked at the gov-
ernment’s proposed instructions, his counsel replied that he had
and that he had “[n]o objection” to them. Because Jensen invited
the district court to use the jury instructions at issue, he cannot
challenge them now. See United States v. Feldman, 931 F.3d 1245,
1260 (11th Cir. 2019) (“Under our precedent, ‘when a party agrees
with a court’s proposed instructions, the doctrine of invited error
applies, meaning that review is waived even if plain error would
result.’” (citation omitted)); United States v. Silvestri, 409 F.3d
1311, 1337 (11th Cir. 2005) (“When a party responds to a court’s
proposed jury instructions with the words ‘the instruction is ac-
ceptable to us,’ such action constitutes invited error.” (citation
omitted)); United States v. Fulford, 267 F.3d 1241, 1246–47 (11th
Cir. 2001) (applying the invited error doctrine to a supplemental
jury instruction where defense counsel said that the instruction was
acceptable).
       Relying on our recent decision in United States v. Campbell,
26 F.4th 860 (11th Cir. 2022) (en banc), Jensen maintains that the
error wasn’t invited because his counsel’s “routine statement” was
not “an intentional waiver of [Jensen’s] rights.” We disagree. We
explained in Campbell that there is “a distinction between waived
issues and forfeited issues.” Id. at 872. “[F]orfeiture is the failure
to make the timely assertion of a right; waiver is the intentional
USCA11 Case: 20-13733       Date Filed: 04/18/2022     Page: 25 of 25




20-13733               Opinion of the Court                        25

relinquishment or abandonment of a known right.” Id. (citation
omitted).
       Here, Jensen’s counsel did not just fail to make a timely ob-
jection to the jury instructions; he intentionally and affirmatively
voiced his agreement with the instructions. This is a waiver on
Jensen’s part, not a forfeiture, to any challenge to the jury instruc-
tions in this case. See id.; Feldman, 931 F.3d at 1260. Because Jen-
sen invited any errors arising from the jury instructions, we are pre-
cluded from reviewing the issue. See Harris, 443 F.3d at 823–24.
                          CONCLUSION
       We conclude that any evidentiary error in the exclusion of
the chats was harmless, the exclusion of the chats did not violate
Jensen’s constitutional right to present a defense, and Jensen in-
vited any errors in the jury instructions. Finding no reversible er-
ror, we affirm Jensen’s conviction.
      AFFIRMED.